157 S.W.3d 409 (2005)
Greg N. DRAGOO, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 63840.
Missouri Court of Appeals, Western District.
March 15, 2005.
Dimitra Yvette Massey, Appellate Defender Office, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Deborah Daniels and Evan Buchheim, Office of Attorney General, Jefferson City, for Respondent.
*410 Before EDWIN H. SMITH, Chief Judge, RONALD R. HOLLIGER, Judge, and PAUL M. SPINDEN, Judge.

ORDER
Gregg Dragoo appeals the denial of his Rule 24.035 motion for post-conviction relief. Dragoo's motion was denied after evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Rule 84.16(b).